Citation Nr: 0801707	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-40 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to an increased rating for 
dysthymic disorder and denied a claim of TDIU.


FINDINGS OF FACT

1.  The service-connected dysthymic disorder, is manifested 
by depression, anxiety, vague paranoia, difficulty in 
maintaining social relationships and effective work, 
decreased appetite and inability to sleep.  There is no 
evidence of suicidal ideation, obsessional rituals, impaired 
impulse control, spatial disorientation or illogical speech.

2.  The veteran's service connected disabilities do not meet 
the schedular requirements for entitlement to TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for the service-connected dysthymic disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9433, 9440 
(2007). 

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 
4.25 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Recently, in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), the Court held that 
staged ratings are appropriate for an increased rating claim 
in such a case, however, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

II.  Analysis 

Dysthymic Disorder 

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Medical records from September 2000 show that the veteran was 
found to be unkempt with long fingernails and long greasy 
hair.  His speech was rambling and he showed impaired 
insight.  The doctor found at that time that schizophrenia 
was now more likely and that his depressive disorder was 
improving. 

A Psychiatric Review Technique Form from December 2000 was 
included in the file.  A reviewing medical consultant 
reported that the veteran alleges major depression and has a 
long history of marijuana use.  The medical consultant noted 
a marked limitation in the veteran's ability to do the 
following: understand and remember detailed instructions, 
carry out detailed instructions, ability to maintain 
attention and concentration for extended periods, and the 
ability to complete a normal workday and work week.  The 
veteran was noted as moderately limited or slightly limited 
in other areas.  The rationale for determining the veteran's 
social security entitlement was included in the file as well.  
The veteran was diagnosed with a mood disorder, a GAF score 
of 60, an affect that was blunted and constricted and anxiety 
and depression. 

In a January 2001 rating decision, the veteran was granted an 
evaluation of 50 percent for dysthymic disorder, effective 
from June 12, 1997.  The veteran did not perfect an appeal 
and the decision became final.  The veteran opened a new 
claim for an increased rating for dysthymic disorder in 
November 2003 stating that he should receive a 100 percent 
rating for his service-connected dysthymia.  

The veteran subsequently received a VA examination in 
December 2003.  The doctor did not have the veteran's file 
for review, but had his medical chart.  The veteran reported 
a diminished appetite, with difficulty falling asleep and 
staying asleep.  He stated that he lived with a woman who 
died not encourage him to have friends over, but while she 
was away for three weeks, he had friends come over almost 
every day.  The doctor diagnosed the veteran with Axis I 
marijuana abuse and depression resulting from his diagnosis 
of Hodgkin's.  The doctor noted that it was more likely than 
not that some of the veteran's depression was due to 
marijuana abuse.  The veteran was given a GAF score of 65.

In the report of another VA examination in April 2005, it was 
noted that no impairment in thought process or communication 
was exhibited.  He reported a history of auditory 
hallucinations, and he was described as extremely agitated 
and suspicious.  There was no reported of suicidal or 
homicidal ideation.  He appeared to be orientated to time, 
place, and person, and no significant memory loss was found.  
There was no evidence of panic attacks or impaired impulse 
control, but he did report depressed mood and sleep 
impairment.  The examiner noted a current and one year 
previous GAF score f 60.

During an outpatient VA examination in June 2005, the veteran 
reported that he was working at the OK Corral doing the 
gunfight show.  He presented for depression and stated that 
his medication was not helping, but the veteran was not clear 
in whether he was taking the medication.  The veteran stated 
that he did not "go out much."  The veteran stated that he 
has heard disembodied voices talk to him, which began in 
Vietnam, but denied dysfunctional behavior in relation to 
these episodes.  The doctor reported a history of drug use, 
particularly marijuana.  The doctor recorded that the veteran 
was well groomed with good hygiene, but that his appearance 
was somewhat odd in that he was dressed in 1980's vintage 
western gear.  He had no abnormal movements or mannerisms.  
The doctor noted that the veteran's thought process was 
"circumstantial at times" and that the veteran had a vague 
manner of speaking.  The veteran's thoughts were described as 
paranoid, particularly with regard to his VA benefits in that 
he was worried that what he said would affect his benefits.  
The veteran's affect was described as dysphoric or euthymic.  
The doctor diagnosed the veteran with Axis I mood disorder 
and psychotic disorder.  The veteran received a GAF score of 
55. 

The veteran received an additional VA examination in June 
2006 in which he denied significant changes since his last VA 
examination in June 2005.  However, the veteran did report 
increased difficulty with socialization and stated that he 
"does not care whether he lives or dies."  The veteran was 
unemployed at the time of the examination and presented with 
symptoms of dysthymia and depression.  The doctor states that 
the veteran reported the same symptoms that he did at his 
last examination: depressed mood, insomnia, tearfulness, poor 
appetite and decreased motivation and interests.  The 
duration of the symptoms was described as chronic.  The 
doctor reported that the veteran had no impairment in thought 
process or communication, no delusions or hallucinations.  
The doctor reported the veteran's behavior as friendly and 
cooperative with brief periods of eye contact, but for the 
most part the veteran evaded eye contact.  The doctor stated 
that the veteran was able to maintain personal hygiene and 
complete basic activities of daily living independently.  The 
veteran did not exhibit panic attacks and there was no 
impaired impulse control.  The doctor noted the veteran's use 
of marijuana.  The veteran reported significant sleep 
impairment and severe depression.  The doctor diagnosed the 
veteran with Axis I depressive disorder.  The veteran 
received a "current global assessment of functioning (GAF) 
score of 55 and a one year previous GAF score of 60."

During a Travel Board hearing in May 2006, the veteran 
testified as to how depression affected his daily life and 
impacted him both socially and occupationally.  He also 
reiterated previously submitted information regarding his 
symptoms and consistent with complaints made during VA and 
private examinations.  

After reviewing the entire case file, the Board finds that 
the preponderance of the evidence is against granting an 
evaluation in excess of 50 percent for the veteran's 
dysthymic disorder.  Although the veteran once expressed the 
opinion that he did not care if he lived or died, he has 
repeatedly denied thoughts of suicide.  The medical records 
do not indicate the veteran engaging in obsessive rituals.  
While treatment records from 2000 show that the veteran was 
unkempt, repeated VA examination has shown the veteran to be 
appropriately attired and able to maintain personal hygiene.  
VA examinations have indicated no impairment in the veteran's 
thought process and communication and no impairment with his 
speech.  The veteran's mental status does not rise to the 
next level of 70 percent disabling.  

His disorder has not otherwise been shown to be manifested by 
near-continuous panic or depression affecting his ability to 
function independently; impaired impulse control; or 
inability to establish and maintain effective relationships.  
Repeated VA examination since 2003 has also not shown gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living, or disorientation to time or 
place.

The Board recognizes that the veteran reported auditory 
hallucinations during his April 2005 VA examination, and he 
described hearing disembodied voices during the 2005 VA 
examination.  However, as both the 2003 and 2006 VA 
examinations are negative for any evidence of auditory 
hallucinations, the symptoms described between April 2005 and 
June 2005 appears to be have been isolated to that period, 
and his disorder is not shown to have been manifested by 
hallucinations or delusions during the period that this 
appeal has been pending.  Furthermore, even if that 
manifestation remained present, but unreported during the 
entire period of this appeal, the weight of the evidence does 
not show that it resulted in deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, as is required to warrant a 70 percent rating under the 
rating criteria.

The Board has considered the veteran's claims that he has 
been unable to work because of his dysthymic disorder, and 
that one of the VA examiners noted that the veteran "would 
have difficulty meeting work demands and responsibilities if 
he were to find employment."  However, since 2003, VA 
examiners have consistently assigned GAF scores between 55 
and 60, which generally reflect only moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The Board believes these clinical findings to 
be the most probative evidence as to the degree of 
occupational impairment experienced by the veteran due to his 
service-connected disability.

The Board also notes that a Social Security Administration 
(SSA) decision reflects that, in November 1999, the veteran 
was found to be totally disabled.  However, the Board 
observes that SSA employs different criteria than VA in 
determining total disability and, thus, the Board is not 
required to reach the same conclusion (regarding an award of 
an increased rating), as the statutes and regulations 
governing the VA adjudications are substantially different 
from those governing SSA adjudications.  See Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

In short, the Board concludes that the veteran's current 
symptoms of dysthymia warrant no greater than a 50 percent 
rating.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Furthermore, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart v. Nicholson, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  However, upon reviewing the pertinent 
evidence of record, the Board finds that, at no time during 
the pendency of this appeal has the veteran's service-
connected disability been more disabling than as currently 
rated under this decision.

TDIU

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that such ratings 
may be assigned where the schedular rating is less than total 
when it is found that the service-connected disability or 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2007).

In the present case, a review of the record discloses that 
the veteran has completed ten years at a junior college and 
has an associate's degree.  Reportedly, the veteran has had 
twenty years of occupational experience being a material 
control coordinator on a school board in California.  The 
veteran also worked as a stock room clerk and on a gun show 
at the OK Corral.  The veteran's service-connected disability 
consists of dysthymia, evaluated as 50 percent disabling, and 
Hodgkin's disease, which is currently rated as 0 percent 
disabling.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent and 
there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16 (2007).

In the case at hand, it is clear that the veteran does not 
meet the schedular requirements for the award of a total 
disability rating based upon individual unemployability, as 
he has two service-connected disability, one of which is 
dysthymic disorder rated at 50 percent, and the other is 
Hodgkin's disease rated at 0 percent.  Thus, his combined 
evaluation is 50 percent.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  It must be shown that the veteran's 
service-connected dysthymia, when taken in conjunction with 
his education and occupational experience, is sufficient to 
preclude his participation in all forms of substantially 
gainful employment.

The veteran has been receiving social security benefits since 
1999.  He stated that he stopped working in 1997 because of 
the depression associated with his service connected 
Hodgkin's disease.  However, the veteran worked after his 
retirement, as a stock room clerk and also in a gunfight show 
at the OK Corral. 

The Board acknowledges that, while at the time of his hearing 
in May 2006, the veteran was unemployed; however, the fact 
that the veteran is "unemployed" does not equate with his 
being "unemployable."  To date, however, it has yet to be 
demonstrated that his service-connected disabilities render 
him unemployable.  The Hodgkin's disease is currently in 
remission, and VA examination in December 2003 resulted in a 
specific finding that the disease currently results in no 
functional limitations.  The veteran's service-connected 
dysthymic disorder, although symptomatic, is not shown to 
preclude him from obtaining or retaining some form of gainful 
employment.  As noted, repeated VA examination since 2003 has 
consistently resulted in GAF scores between 55 and 60, which 
represent findings by the VA examiners that his dysthymic 
disorder is manifested by only moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

Consequently, the Board finds that there is no evidence that 
the veteran's disability picture is so exceptional or unusual 
to render inapplicable the schedular standards and 
insufficient evidence that the veteran is unable to secure 
substantially gainful employment by reason of his service 
connected disability.  Therefore, referral to the Director, 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  38 C.F.R. § 4.16(b) (2007).

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2003, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  The RO provided a VCAA 
notice letter to the veteran in May 2004, notifying the 
veteran of what information and evidence must be submitted to 
substantiate a claim for TDIU.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of December 2003 and May 2004 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter, thereby satisfying the 
requirements set forth in Dingess.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  VA also provided 
the veteran with several VA examinations in connection with 
his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 50 percent disabling is denied.

Entitlement to TDIU is denied. 



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


